Citation Nr: 9930673	
Decision Date: 10/27/99    Archive Date: 11/04/99

DOCKET NO.  98-12 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico



THE ISSUE

Entitlement to service connection for an appendectomy scar.



ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The appellant had active service in the Army from October 
1944 to December 1945.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal of a June 1998 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, Puerto Rico which denied 
entitlement to service-connection for an appendectomy scar.
FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The evidence does not establish that the appellant 
currently has any disability caused by an appendectomy scar 
that is related to service.  The appellant has submitted no 
evidence showing any continuing or existing appendectomy scar 
pathology that is related to service, nor has he submitted 
any evidence showing a current diagnosis or treatment for any 
appendectomy scar residuals. 

3.  The appellant also has not submitted medical evidence of 
any nexus between any alleged appendectomy scar disorder and 
any disease or injury incurred during service.  It is not 
shown by clinical evidence that he had an appendectomy during 
service.


CONCLUSION OF LAW

The appellant has not submitted evidence of a well-grounded 
claim for service connection for an appendectomy scar.  
38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 C.F.R. § 3.303 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered at the outset of the 
analysis of any issue is whether the appellant's claim is 
well-grounded; that is, whether it is plausible, meritorious 
on its own, or otherwise capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  The United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter Court) has said that the statutory "duty to 
assist" under 38 U.S.C.A. § 5107(a) generally does not arise 
until there is a well-grounded claim.  Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

A person who submits a claim has, by statute, the duty to 
submit evidence that a claim is well-grounded.  The evidence 
must "justify a belief by a fair and impartial individual" 
that the claim is plausible.  38 U.S.C.A. § 5107(a).  Where 
such evidence is not submitted, the claim is not well-
grounded, and the initial burden placed on the person who 
submits a claim is not met.  See Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  See also Caluza v. Brown, 7 Vet. App. 498 
(1995).  Where the determinative issue involves medical 
causation or medical diagnosis, competent medical evidence to 
the effect that the claim is plausible or possible is 
required.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Lay assertions cannot constitute evidence to render 
a claim well-grounded under 38 U.S.C.A. § 5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Id.  Evidentiary assertions 
by the veteran must be accepted as true for the purposes of 
determining whether a claim is well-grounded, except where 
the evidentiary assertion is inherently incredible or is 
beyond the competence of the person making the assertion.  
See King v. Brown, 5 Vet. App. 19 (1993).

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131.  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in disability.  See 38 U.S.C.A. §§ 1110, 1131.  
In the absence of proof of a present disability there can be 
no claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The evidence 
in this case shows no conclusive evidence of the existence of 
any residuals of an appendectomy and denial of the claim 
could be warranted on the basis that the claim is not well-
grounded because there is no current disability, i.e., there 
is no pathology associated with the claimed appendectomy 
scar.  Furthermore, there is no medical evidence of record 
demonstrating the existence of any appendectomy scar or any 
showing that said surgery occurred while the appellant was in 
service.

Review of the evidence of record indicates that the appellant 
has claimed that he underwent an appendectomy either in March 
1945, at Fort Buchanan, or in 1944, at Tortugueros.  However, 
the appellant underwent a service separation examination in 
December 1945, and he stated at that time that he was not 
currently suffering from any wound, injury or disease and 
stated that there were no significant diseases, wounds or 
injuries to report.  Physical examination a healed pararectal 
scar; there was no mention of an appendectomy or any findings 
of an appendectomy scar.  There are no other available 
service medical records.  Records for later in the 1940's 
show treatment for a laceration of the knee.

The appellant has not submitted any post-service medical 
records showing either the current existence of an 
appendectomy scar or the current existence of any clinically 
significant condition associated with the alleged scar.

Consideration has been given to the appellant's account of 
the events giving rise to his claim.  However, there is no 
mention in the appellant's available service medical or 
administrative records of any surgery, nor is there any 
appendectomy scar noted in the report of the December 1945 
separation medical examination.  Even if he had undergone an 
appendectomy while he was in service, a scar is not 
necessarily a disability.  See Chelte v. Brown, 10 Vet. App. 
268 (1997).  In this case, the appellant has presented no 
conclusive medical evidence that any residuals of a claimed 
appendectomy are now present, or that any clinical findings 
relating to an appendectomy scar were made between the 
appellant's discharge and February 1998, when he first 
described an appendectomy scar.  Where there is no medical 
evidence demonstrating that the claimed disorder currently 
exists, the claim is not well-grounded.  See Montgomery v. 
Brown, 4 Vet. App. 343 (1993).  

A well-grounded service connection claim generally requires 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of inservice incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between an inservice injury or disease and a 
current disability.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997).  This case is devoid of evidence that the 
appellant had an appendectomy in service or that he has any 
clinically significant residuals of an appendectomy now.  
Although a lay witness is competent under the law to describe 
symptoms he has observed or experienced, he is not competent 
to render a diagnosis, or to offer a medical opinion 
attributing a disability to service, as this requires medical 
expertise.  Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Grottveit v. 
Brown, 5 Vet. App. at 93.  In the absence of competent 
medical evidence demonstrating that the appellant currently 
has residuals from an appendectomy performed in service, 
including a scar, his claim for service connection is not 
well-grounded.  

Thus, the claim for service connection for an appendectomy 
scar must be denied as not well-grounded since there must be 
competent evidence not only of a current disability (a 
medical diagnosis), but also of incurrence or aggravation of 
a disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  The Court has also 
stated that a claim must be accompanied by supporting 
evidence and an allegation is not enough; such medical 
evidence has not been submitted in this case.  See Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  A claim is not well-
grounded where a claimant has not submitted any evidence of 
symptomatology of a chronic disease within the presumptive 
period, continuity of symptomatology after service, or other 
evidence supporting direct service connection.  Harvey v. 
Principi, 3 Vet. App. 343 (1992).  

Because the appellant's claim is not well-grounded, the VA is 
under no duty to assist the appellant in further development 
of the claim.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).

Where a claim is not-well grounded it is incomplete, and the 
VA is obliged under 38 U.S.C.A. § 5103(a) to advise the 
claimant of the evidence needed to complete his application.  
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).  The Board 
finds in this case that the RO fulfilled its obligation to 
the appellant in its June 1998 rating decision and in its 
July 1998 Statement of the Case (SOC) in which the appellant 
was informed that his service medical records were negative 
for any clinical evidence of any appendectomy scar.  Thus, 
the Board concludes that the notice required in Robinette has 
been satisfied.  Moreover, there is no indication that there 
are any available records which would make the claim well-
grounded.

Since the appellant has failed to present competent medical 
or historical evidence that his claim of suffering an 
appendectomy scar disability is plausible, that is, he has 
failed to present medical evidence that links the alleged 
appendectomy scar to service or show that he currently 
suffers from any related residuals, the claim for service 
connection for an appendectomy scar must be denied as not 
well-grounded.  Dean v. Brown, 8 Vet. App. 449 (1995).


ORDER

A well-grounded claim for entitlement to service connection 
for an appendectomy scar not having been submitted, the claim 
is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

